Title: Benjamin Franklin and John Jay to John Adams, 29 April 1784
From: Franklin, Benjamin,Jay, John
To: Adams, John


        
          Sir,
          Passy April 29th: 1784
        
        We received the Letter you did us the honour of writing to us the 10th. Inst, with the project of a Treaty that had been transmitted to you by the Baron de Thulemeier, which we have examined, & return herewith, having made a few small Additions or Changes of Words to be proposed, such as Citoyens for Sujets and the like, and intimated some Explanations as wanted in particular Paragraphs. The sooner a Copy, with such of these Changes as shall be agreed to by your Excellency and the Prussian Minister, is forwarded to Congress for their Approbation, the better. With regard to the Language of Treaties, we are of Opinion that if the Ministers of the Nation we treat with insist on having the Treaty in their own Language we should then insist on having it also in ours, both to be sign’d at the same time; this was done in our Treaties with France; but if both Parties agree to use a Language that is particular to neither but common to both, as the Latin, or the French, as was done in our Treaty with Sweden, we then think it not necessary to have it also signed in English.
        With great Respect, we are, / Sir, / Your most Obedient and / most humble Servants
        
          B FranklinJohn Jay
        
      